 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF NEVADA

 8    UNITED STATES OF AMERICA,                      ) 2:18-CR-133-JAD-(NJK)
                                                     )
 9                          Plaintiff,               )
                                                     )
10           v.                                      ) Final Order of Forfeiture
                                                     )
11    URIAH GROSSER,                                 )
                                                     )
12                          Defendant.               )
13          The United States District Court for the District of Nevada entered an Amended

14 Preliminary Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2) and Title 18,

15 United States Code, Section 2253(a)(1) and 2253(a)(3) based upon the plea of guilty by

16 defendant Uriah Grosser to the criminal offense, forfeiting the property set forth in the Plea

17 Agreement and the Forfeiture Allegation of the Criminal Information and shown by the United

18 States to have the requisite nexus to the offense to which defendant Uriah Grosser pled guilty.

19 Criminal Information, ECF No. 25; Plea Agreement, ECF No. 27; Arraignment and Plea, ECF

20 No. 29; Amended Preliminary Order of Forfeiture, ECF No. 34.

21          This Court finds that the United States of America may amend this order at any time to

22 add subsequently located property or substitute property to the forfeiture order pursuant to Fed.

23 R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

24          This Court finds the United States of America published the notice of forfeiture in

25 accordance with the law via the official government internet forfeiture site, www.forfeiture.gov,

26 / / /
 1 consecutively from August 17, 2018, through September 15, 2018, notifying all potential third

 2 parties of their right to petition the Court. Notice of Filing Proof of Publication, ECF No. 42.

 3           This Court finds the United States of America notified known third parties by personal

 4 service, or by regular mail and certified mail return receipt requested, of their right to petition the

 5 Court. Notice of Filing Service of Process – Personal Service, ECF No. 36.

 6           On August 23, 2018, the United States Marshals Service personally served Sahara

 7 Maxwell at 9850 Bermuda Road, Apt. 126, Las Vegas, NV 89183 with copies of the Preliminary

 8 Order of Forfeiture and the Notice. Notice of Filing Service of Process – Personal Service, ECF

 9 No. 36.

10           This Court finds no petition was filed herein by or on behalf of any person or entity and

11 the time for filing such petitions and claims has expired.

12           This Court finds no petitions are pending with regard to the property named herein and

13 the time for presenting such petitions has expired.

14           THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that all

15 possessory rights, ownership rights, and all rights, titles, and interests in the property hereinafter

16 described are condemned, forfeited, and vested in the United States of America pursuant to Fed.

17 R. Crim. P. 32.2(b)(4)(A) and (B); Fed. R. Crim. P. 32.2(c)(2); Title 18, United States Code,

18 Section 2253(a)(1) and 2253(a)(3); and Title 21, United States Code, Section 853(n)(7) and shall

19 be disposed of according to law:

20              1. Silver HP Laptop SN: CNF044C155;

21              2. Black Sony VAIO SN: 546020090000133;

22              3. 5 Miscellaneous VHS Tapes;

23              4. 15 Miscellaneous CDs;

24              5. 5 Miscellaneous CDs;

25              6. Apple 80 GB iPod SN: 8L74724KYMV;

26              7. iPhone SN: 3588070538;




                                                       2
 1              8. Samsung Galaxy Note 4 SN: 990004956876209;

 2              9. Motorola Smartphone SN: K566NU4DH8; and

 3              10. 15 Miscellaneous CDs/DVDs

 4 (all of which constitutes property).

 5          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all forfeited

 6 funds, including but not limited to, currency, currency equivalents, certificates of deposit, as well

 7 as any income derived as a result of the United States of America’s management of any property

 8 forfeited herein, and the proceeds from the sale of any forfeited property shall be disposed of

 9 according to law.

10          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send copies

11 of this Order to all counsel of record.

12          DATED this ___
                       30thday
                            dayofof
                                  ________________,
                                    October, 2018. 2018.

13

14

15                                                UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26




                                                     3
